179 S.W.3d 476 (2005)
Clarence J. JENNEWEIN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86127.
Missouri Court of Appeals, Eastern District, Division Two.
December 20, 2005.
Lisa M. Stroup (Public Defender), St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Clarence J. Jennewein ("Jennewein") appeals from the judgment of the Circuit Court of St. Charles County, denying his Rule 24.035 Motion for Post-Conviction relief, after he pled guilty to three counts of Child Molestation in the First Degree, in violation of Section 566.067 RSMo. (2000). The Honorable Nancy L. Schneider sentenced Jennewein to concurrent five-year terms of imprisonment for two counts, and then to a consecutive term of five years for the third count.
Jennewein brings two claims of error. First, Jennewein argues that the motion court erred in denying his Rule 24.035 motion because he was denied the effective assistance of counsel, in that his appointed counsel failed to inform him that if he pled guilty to first degree child molestation charges he would be obligated to register as a "sex offender" upon his release from prison. Second, Jennewein argues that he was denied the effective assistance of counsel because his appointed counsel failed to inform him that he would not be considered for parole unless he completed the Missouri Sex Offenders' Program. Jennewein argues that he would not have pled guilty had he known of these consequences.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b)(2).